Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 (requested to be entered with the RCE) has been entered.
 	Claims 1, 13 and 28-31 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends on the now-canceled claim 12. Therefore, the metes and bounds of claim 13 cannot be determined.  For this reason claim 13 cannot be examined further on the merits.  


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al. (US 6,242,385) in view of Hendricks, Dimilin® 2L label, Mosz, and Meier.1   
Weiland et al. (US 6,242,385) disclose the activity of diflubenzuron in “enhancement of seed/fruit/nut yield in flowering plants when the flowering plant is treated …”  (emphases added) (column 3, lines 25-32; column 6, lines 24-34).  The flowering plants include soybean, peanuts, cotton, flowering fruits, and nut trees (column 3, lines 33-35).  Formulation in a concentration range of 20-80 wt% and application of 0.01-500 g/ha, preferably 1-300 g/ha, is disclosed (column 8, lines 13-21).  Although diflubenzuron is a known insect growth regulator, diflubenzuron can increase soybean yield when applied between the full bloom and beginning seed reproductive stages, even when pest infestations are lower than economically damaging threshold (column 1, lines 11-19 and 50-64; paragraphs bridging columns 3-4; Example at columns 8-9, disclosing soybean stages R2 through R5).  More broadly, diflubenzuron can be applied where the plant is grown in regions where Lepidopteran pests are a problem, because diflubenzuron can provide “the dual advantages of killing the pests and, simultaneously, increasing the yield of the desired seed.” (emphasis added) (column 5, lines 59-67).  Additionally, diflubenzuron can be used in those regions “where there is little or no Lepidopteran problem, since the crop yield will still be increased.” (emphases added) (sentence bridging columns 5-6).  
Hendricks teaches that application of 1.38 kg/ha Dimilin® to walnut trees in California resulted in increased walnut yield measured by fewer early dropped immature nuts, the increased yield attributed to control of codling moth (a lepidopteran insect), including damage done by 1st brood codling moth larvae (abstract; Tables 1 and 3; see from page 395, paragraph 3 to page 396, paragraph 3).  Application of Dimilin® was carried out on May 10 and June 7 of the year 1995 (Table 1 on page 397).  The May 10 application included another insecticide, Lorsban®, which contains chlorpyrifos (pages 396-397).  
Dimilin® 2L label discloses it as a product that contains 22 wt% diflubenzuron or 2 pounds of diflubenzuron per gallon (page 2). The product is labeled for tree nuts including walnut at 8-16 fl oz/acre against various pests, including codling moth and walnut caterpillar (page 13).  Against codling moth, application prior to egg laying, when moth flights begin, and second application approximately 21 days after the first application is disclosed, with similar applications against the second brood (page 13).  Against walnut caterpillar, application at the first sign of larval infestations is disclosed (page 13).  Use with another insecticide is taught (id).  Against filbert worm (which can damage walnuts), application must be prior to egg deposition (id.).  Pests of tree nuts appear at various times during the season (id.).  If four applications are used, application timing include at bloom to petal fall, at flowers/leaves/immature nut fruit formation, and hull split (id.).
The article by Mosz is cited to establish the known facts about walnuts.  Female flowers of walnut tree bloom in April and May, wind-pollinated female flowers develop into nuts, and nuts develop for about seven weeks after pollination to about late July (page 1 and Table 2).  Codling moth, which can have two to four generations each year, infests walnuts from mid-April to late September (page 3).  Larvae feed on the nuts, and damage from larvae of the first generation cause the nuts to drop, whereas damaged nuts from subsequent generations remain on the tree and cannot be sold (page 3).  Chemical pesticides are applied mid to late April or early to mid May, in mid June, and mid August to control various pests that appear at various times (page 4).  
The article by Meier is cited to establish additional known facts about walnuts.  Walnut blight can infect any green tissue, and inoculum overwinters in dormant buds. Infections can occur in early season, for example in May and June (page 1 of 2).  Copper Kocide products and mancozeb are known for walnut blight management.  Application is recommended early when pistillate flower emergence occurs.  Earlier spray at budbreak or catkin emergence is recommended if weather conditions are favorable for disease and in high-pressure situations.  Additional application should be made during bloom and early nutlet stage (page 2 of 2).   
 The cited prior art references do not explicitly disclose the application of about 4 to 16 fluid ounces per acre of a composition comprising 22 wt% concentrate of diflubenzuron and a blight-inhibiting fungicide to promote nut yield of a walnut plant, wherein the composition is applied in the absence of insect pressure on the plant at the following periods:
(1) between bud break and during early nut formation (claim 1 and claims dependent thereon); 
(2) during bloom but prior to nut formation (claim 30), and 
(3) during early nut formation (claim 31).    
Each difference between Weiland et al. and the claims is discussed below.  
4-16 fl oz/acre of 22 wt% diflubenzuron composition
4-16 fluid ounces/acre of 22 wt% diflubenzuron is about 70 to 280 g/ha of diflubenzuron.  Weiland et al. disclose preferable application rate of 1-300 g/ha of active ingredient as well as 20-80 wt% formulation concentration.  Additionally, Dimilin® 2L is a 22 wt% diflubenzuron product that is labeled for 8-16 fluid ounce/acre (~140-280 g/ha) application to control various insect pests of tree nuts, including walnut trees.  
“in the absence of insect pressure on the plant”
Instant specification paragraph 53 defines this claim-recited phrase as including situations where the insect pests are not present, situations where insect pests are present but in a quantity that does not interfere with the nut yield of the plant, and situations where insect pests are present but are controlled by insecticides other than diflubenzuron.  Thus, these three situations can be restated as follows:
current absence of insect pressure (but that could change given later emergence of problem insect pests in multiple generations);
presence of insects but currently not in a quantity that would interfere with nut yield (but that could change because the current quantity could be just the start of an infestation), and 
presence of insects, which are controlled by insecticides other than diflubenzuron.  
Weiland et al. teach applying diflubenzuron to increase nut yields in regions where Lepidopteran pests are a problem or where there is little or no Lepidopteran problem.  Dimilin® 2L label teach early application of diflubenzuron, prior to codling moth egg laying, when moth flights begin or when moths are found in pheromone traps (page 13).  Such application timing would cover situations where the current quantity of insects would not interfere with yield because the application timing is early.  Also, because various insect pests infest nut-bearing plants at various times during the season (Dimilin® 2L label, Mosz), application early in the season, prior to egg laying of codling moth, would be a situation where insects are not currently in a quantity to interfere with yield.  Furthermore, both Hendricks and Dimilin® 2L label teach applying diflubenzuron in combination with another insecticide to control a Lepidopteran pest, codling moth.  Therefore, the feature of applying “in the absence of insect pressure on the plant,” as defined in the specification and encompassed by the claims, is fairly suggested.  
Applying (1) between bud break and during early nut formation (claim 1 and claims dependent thereon), (2) during bloom but prior to nut formation (claim 30), or (3) during early nut formation

It is noted that “early nut formation” is defined in the instant specification as “the time period between the first appearance of a developing nut and 1 inch length of the developing nut.” (paragraph 42).  Length of the developing nut is measured from the base to the apical tip of the developing nut (id.).  
Weiland et al. teach application of diflubenzuron to any flowering plant, including plants that produce nuts, to increase yield (column 3, lines 25-44).  Application to “flowering” plants would have been understood by the ordinary skilled artisan to encompass application periods (1) and (2), because a plant that is flowering would fall within the periods covered by (1) and (2).  Additionally, Dimilin® 2L label discloses application of diflubenzuron during bud break, bloom, and several times thereafter, and immature nut fruit formation, which cover periods (1), (2), and (3).  
With respect to walnuts, Mosz teaches that periods of bloom to nut development, including early nut formation, coincide with codling moth infestation and chemical pesticide application.  Mosz’s teachings are suggestive of applying diflubenzuron to walnut tree during periods (1), (2), and (3).  
Applying between 5 days prior to and 5 days after bloom period (claim 28) or between bud break and 100% catkin elongation, or between bud break and 100% pistillate flower bloom (claim 29)

As discussed in full detail above, the prior art teaches applying diflubenzuron to nut-bearing plant before, during, and after bloom, so these claim features are amply suggested.  
Applying with a blight-inhibiting fungicide composition
As evidenced by Meier, walnut-blight inhibiting fungicidal application is a well-known practice in this art.  The prior art application timing of blight-inhibiting fungicide is almost identical to the prior art application timing of diflubenzuron, so their combined application as claimed would have been obvious. 
In summary, the ordinary skilled artisan would have been motivated to time and apply diflubenzuron with a blight-inhibiting fungicide at the claimed amounts to a walnut plant “in the absence of insect pressure” because of many reasons.  First, Weiland et al. provide an expectation of “dual advantages” of killing pests and increasing yield, even when there is no insect pressure.  Second, early application before insect pest quantity is significant (e.g., before egg deposition) would have been advantageous for providing control before pest quantity increases to decrease yield.  Third, the application periods set forth in the claims coincide with application periods that would have been advantageous for pest and blight control.  Fourth, use of another insecticide to combine the efficacy of two insecticides is already taught by Dimilin® 2L label and Hendricks, and combined insecticides would have obtained the advantages of diflubenzuron, which not only kills insect pests but increases nut yield and the insecticidal spectrum of the second insecticide.  The ordinary skilled artisan would have expected increased yield in such instances because of Weiland’s teachings and also because of reduced insect damage to yield.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.   
Applicant’s arguments filed on 7/18/2022 have been given due consideration but they were deemed unpersuasive for the reasons set forth below. 
Applicant argues that Weiland “reduced to practice 35 g/ha to treat soybean plants, not walnut trees, and Weiland is “silent on the use of blight-inhibiting fungicide compositions in combination with diflubenzuron.”  However, the ordinary skilled artisan has been taught 8-16 fluid ounces of a 22 wt% concentrate of diflubenzuron product for use in walnut trees (Dimilin® 2L label), so Weiland’s broader application range that is broad enough to encompass all the plants covered by Weiland’s teachings would have been interpreted in light of label amounts specific to walnut trees when treating walnut trees.  Regarding using diflubenzuron with a blight-inhibiting fungicide, such combined pesticide application would have been obvious for the multiple benefit of providing walnut trees with protection against pests, walnut blight, and enhancement of nut yield.  Walnut trees are in need of protection from pest infestation, blight infestation, and yield enhancement.  Applying diflubenzuron with a blight-inhibiting fungicide would address all three needs.  
Applicant argues that “Hendricks teaches an application rate of 1.38 kg/ha of Dimilin® 2L. Applicant argues that the claimed method requires 4-16 fl oz/acre, which Applicant calculates as about 0.27 to 1.17 kg/ha “assuming a density of 1 g/cc for the concentrate.”  This calculation is erroneous for the following three reasons.   
First, the density cannot be 1 g/cc because Dimilin® 2L contains 2 pounds per gallon. Thus, even if there were no other ingredient besides water and diflubenzuron, the density would be greater than 1 g/cc because of the added diflubenzuron. Second, there is a more direct way of calculating Hendrick’s application amount of diflubenzuron (active ingredient) from Hendricks’ disclosed application amount of Dimilin® product, which is 22 wt% by weight active ingredient if Hendricks’ Dimilin® product were indeed Dimilin® 2L.  Assuming arguendo Hendricks used Dimilin® 2L, 1.38 kg/ha of the product is equivalent to 303.6 g of the active ingredient diflubenzuron per hectare.  Applicant’s claim 1 recites about 4 to about 16 fluid ounces per acre for a 22 wt% concentrate of diflubenzuron, which is equivalent to about 70 to 280 g/ha of diflubenzuron.  “About” is not defined in the specification, so it is reasonable to interpret the claimed “about” term as encompassing ±10%.  280 g/ha ±10% is 252 to 308 g/ha diflubenzuron, which encompasses Hendricks’ 303.6 g/ha.2  Third, Hendricks does not explicitly state that the Dimilin® product he used was Dimilin® 2L, so the above calculation cannot be confirmed.  However, the Examiner believes it is reasonable to assume that Hendricks used a Dimilin® product that contained 22 wt% diflubenzuron, because, inter alia, Dimilin® 2L was known as a 22 wt% concentrate in 2001, the publication year of Hendricks.3  In summary, all three reasons establish that Applicant’s argument pertaining to Hendricks’ application amount being higher than the claimed application amount is erroneous.  
Regarding the cited Dimilin® 2L label that discloses 8-16 fluid ounces/acre for a 22 wt% diflubenzuron concentrate, Applicant criticizes that the label does not mention promoting walnut yield and combining with a blight-inhibiting fungicide.  This criticism does not detract from the prior art as a whole teaching and suggesting both enhancement of nut yield (Weiland) and combining diflubenzuron with a blight-inhibiting fungicide to control walnut blight.  Walnut trees are susceptible to infestation from pests and blight; Walnut trees that produce greater nut yield would be advantageous. The ordinary skilled artisan would have been motivated to provide pest protection, blight protection, and yield enhancement, as claimed.  
Applicant argues that the data in the specification took three years to obtain, “was not easily accomplished, and is a non-obvious advance in walnut farming.”  The Examiner does not take lightly the three years of experimentation, but how does one of ordinary skill in the art not take into account an expectation provided by Weiland et al. that diflubenzuron would enhance nut yield.  Applicant tested 4 fl. oz. and 8 fl. oz. per acre application rate.  8 fl. oz. per acre of 22 wt% diflubenzuron to walnut trees is specifically taught by the Dimilin® 2L label, and all the claims read on 8 fl. oz. per acre for a 22 wt% concentrate of diflubenzuron. Therefore, specification evidence directed to the 8 fl. oz. per acre application amount is not evidence of nonobviousness.  Applicant is invited to limit the claims to the 4 fl. oz. per acre application rate, in addition to being more specific as to the fungicide that is used with diflubenzuron.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
For these reasons, Applicant’s arguments are found unpersuasive and all claims must be rejected.  No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted again that claim 13 is not included here because claim 13 depends on a canceled claim, which makes its scope too indefinite and unclear to examine under 35 USC 103.  
        2 If the specification does provide an explicit definition of “about” that is different from ±10%, Applicant is requested to point this out in the response to this Office action.  
        3 See document V on the attached PTO-892. This is not dispositive, it is recognized, because publication year is not sufficient evidence that Hendricks used this product when he conducted his experiments for several years before the publication year.